Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s filing on 11/30/2021
Claims 1-24 have been submitted for examination
Claims 1-24   have been allowed
Allowable Subject Matter
1.	Claims 1-24 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to OTP memory circuit may include: a fuse array configured to output fuse data of a fuse set corresponding to a fuse address among a plurality of fuse sets; and a fuse address generation circuit configured to generate the fuse address to search for an available fuse set within a particular region, corresponding to a defective address, among a plurality of regions of the fuse array.

The prior art of record, for example OH teaches programming a memory device including a one-time programmable (OTP) cell array configured to include at least one of a protected area and a programmable area are disclosed. The method includes receiving a fuse-program command to initiate a fuse-programming operation; checking whether the programmable area exists in the OTP  cell array, terminating the fuse-programming operation when the OTP cell array does not include the programmable area, performing a fuse-programming operation on the programmable area when the OTP  cell array includes the programmable area thereby programming fuses to create a fuse-

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A one-time programmable (OTP) memory circuit comprising: a fuse array including a plurality of fuse sets divided into a first region allocated for a row repair and a second region allocated for a column repair and configured to output fuse data of a fuse set corresponding to a fuse address among the[[a]] plurality of fuse sets; and a fuse address generation circuit configured to change a value of the fuse address to search for an available fuse set within only one region corresponding to a defective address among the first region and the second region . “.

	Claims 2-7 depend from claim 1, are also allowable.
	Claims 8 and 18 are allowable for the same reasons as per Claim 1.
	Claims 9-17 depend from claim 8, are also allowable.
	Claims 19-24 depend from claim 18, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.